Citation Nr: 0735704	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran had active duty service from December 1964 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals on 
appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA), Reno, Nevada, Regional Office (RO) 
that, in pertinent part, denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.


FINDINGS OF FACT

1.  The veteran is in receipt of the Combat Infantryman's 
Badge.

2.  There is competent medical evidence of the diagnosis of 
post-traumatic stress disorder; competent medical evidence 
establishing a link between current symptoms of post-
traumatic stress disorder and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the veteran's case, the RO notified him of the 
requirements for service connection and obtained service 
medical records, VA treatment records, private treatment 
records, copies of his military personnel records, and 
additional evidence to assist in the development of his 
claim.  In view of the fact that this decision is a complete 
grant of entitlement to service connection for post-traumatic 
stress disorder, further notification and development is not 
required.

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he experienced traumatic events while serving in a 
combat role in the Republic of Vietnam as evidenced by his 
Combat Infantryman's Badge, and that these traumatic events 
resulted in his post-traumatic stress disorder, a diagnosis 
that has been documented in the medical records in his claims 
file  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  Prior to the initiation 
of the veteran's claim, 38 C.F.R. § 3.304(f) was revised, 
effective March 7, 1997.  The revisions still require the 
three essential elements set forth above, but with less 
formal evidentiary requirements.  

With respect to the first element under the old criteria, the 
Court has held that "a clear (that is, unequivocal) post-
traumatic stress disorder diagnosis by a mental-health 
professional must be presumed to have been made in accordance 
with the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen, 
10 Vet. App. at 139.  Moreover, "under the DSM-IV, the mental 
illness of post-traumatic stress disorder would be treated 
the same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b).  
Where it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
consistent with the circumstances, conditions, or hardships 
of [combat] service.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in post-traumatic stress disorder 
cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
credible supporting evidence. Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As noted in the veteran's DD Form 214 and service personnel 
records, the veteran served in the Republic of Vietnam and 
received a Combat Infantryman's Badge for such service.  It 
may thus be concluded that there is clear evidence 
establishing that the veteran engaged in combat with the 
enemy.  This status provides the requisite credible 
supporting evidence that the veteran's claimed in-service 
stressors occurred.  The veteran has related that those 
combat stressors included having been caught in cross fire 
between bunker lines and the jungle, having been exposed to 
enemy mortar fire hitting his Company area, and having been 
exposed to near misses from friendly fire incidents.  

With respect to the question of whether there is medical 
evidence establishing a diagnosis of post-traumatic stress 
disorder in accordance with 38 C.F.R. § 4.125(a), it is first 
noted that the VA psychological examinations conducted in 
December 2002 and May 2004 did not result in a diagnosis of 
the condition.  It is also noted, however, that the claims 
file contains equally probative evidence establishing such a 
diagnosis.  

Specifically, post-traumatic stress disorder was first 
suspected in February 1996, and first diagnosed in a February 
1999 hospitalization discharge summary, in which the 
diagnoses of the treating psychiatrist included "PTSD - 
combat stressors".  Significantly, the most recent medical 
evidence of record is a Vet Center Treatment Summary, dated 
in April 2005, that shows a diagnoses on Axis I that includes 
"post-traumatic stress disorder, 309.81"  In this Treatment 
Summary, the treating clinical psychologist sets out in 
detail the results of a mental status examination and 
interview that specifically included psychological testing.  
The examining psychologist concluded that the veteran meets 
all the criteria for the diagnosis of post-traumatic stress 
disorder.  Significantly, the Treatment Summary directly 
related the veteran's post-traumatic stress disorder to his 
combat experiences in Vietnam.  

As noted above, VA psychological examinations in December 
2002 and May 2004 did not make the diagnosis of post-
traumatic stress disorder.  It is important in that regard to 
note, however, that the VA psychologist who examined the 
veteran in December 2002 discounted the veteran's level of 
combat exposure in ruling out the post-traumatic stress 
disorder diagnosis.  The examiner erroneously stated in the 
report that the veteran would have needed to show a Combat 
Action Ribbon versus his Combat Infantryman's Badge in order 
to establish his combat status.  This incorrect precondition 
clearly makes the probative value of the report suspect.  The 
report of the May 2004 VA psychological examination also 
ruled out post-traumatic stress disorder, finding the 
diagnosis of major depressive disorder instead.  The 
psychologist who made this diagnosis conceded that the 
veteran did show signs consistent with the diagnosis of post-
traumatic stress disorder, but concluded that the veteran did 
not show enough for the establishment of the diagnosis.  The 
examiner also conceded that the veteran's experience in 
Vietnam appeared to have an effect on him, at least in 
exacerbating any pre-existing depression he might have had.  

Notwithstanding the fact that the VA examinations conducted 
in December 2002 and May 2004 ruled out post-traumatic stress 
disorder, the Board must presume that the subsequent April 
2005 Vet Center examination that resulted in the diagnosis of 
post-traumatic stress disorder was also made by a competent 
medical professional trained in the diagnosis of psychiatric 
disorders.  The latter diagnosis was made with reference to 
code number 309.81 of the DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), for post-
traumatic stress disorder.  Further, the veteran has received 
ongoing treatment for psychiatric disorders for many years, 
with at least an occasional reference to the diagnosis of 
post-traumatic stress disorder.  The Board finds no reason to 
weigh the earlier VA examination findings in 2002 and 2004, 
where post-traumatic stress disorder was not diagnosed, more 
heavily than the latter Vet Center report in which a clinical 
psychologist diagnosed post-traumatic stress disorder.  The 
history taken by each examiner was entirely consistent.  
There is no indication that the veteran changed or even 
embellished his story from one examination to the next.  At 
the very least, it is fair to acknowledge that the evidence 
is in conflict.  Given that the existence of the veteran's 
stressors in service are not at issue (by virtue of his 
receipt of the Combat Infantryman's Badge), and given that 
the veteran's Vietnam combat experiences were found on 
examination to have a link to his symptoms of post-traumatic 
stress disorder, the Board must conclude that the evidence is 
at least in equipoise as to whether the veteran has post-
traumatic stress disorder that is related to his service in 
Vietnam.  

Essentially, as outlined above, the veteran probably meets 
the criteria for service connection for post-traumatic stress 
disorder.  Namely, there is:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
The Board finds that there is an approximate balance of the 
positive and negative evidence as to whether the veteran 
currently has post-traumatic stress disorder that is related 
to his service in Vietnam.  Thus, service connection for 
post-traumatic stress disorder is warranted.

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


